THEA'ITORNEYGENERAL
                             OF    TEXAS

                        AUSTIN.    TEXAS         78711



                               February      13. 1974



The Honorable Joe Resweber                       Opinion No.   H-   229
    County Attorney
Harris County Courthouse                         Re: How should the penalty and
Houston,  Texas   77002                          interest,  if any, be calculated
                                                 on the additional tax due under
                                                 the “rollback”    provision of the
                                                 Agricultural   Use Amendment
                                                 (Article  8, 5 l-d) of the Texas
                                                 Constitution?

Dear Mr.   Resweber:

      You have asked   for an opinion    of this office   on the following   question:

            “How should the penalty and interest,   if any, be
            calculated on the additional tax due under ,the ‘roll-
            back’ provision of the Agricultural  Use Amendment
            (Article  8, 5 1-d Tex. Const. )?”

       Article 8, $ 1-d,~ of the Texas Constitution provides a partial tax
exemption in connection with land use for agricultural     purposes.  Subsection
(a) of this provision  states:

                       “(a) All land owned by natural persons
            which is designated for agricultural     use in accordance
            with the provisions    of this Section shall be assessed
            for all tax purposes on the consideration     of only those
            factors relative to such agricultural    use.   ‘Agricul-
            tural use’ means the raising of livestock or growing of
            crops,   fruit, flowers,   and other products of the soil
            under natural conditions as a business venture for
            profit, which business     is the primary occupation and
            source of income of the owner. ‘I




                                    p.    1070
The Honorable      Joe Resweber.    page 2     (H-229)



      Subsection    (f),   about which you are concerned,        provides   as follows:

                      “(f) Each year during which the land is
            designated for agricultural    use, the local tax assessor
            shall note on his records the valuation which would have
            been made had the land not qualified for such designation
            under this Section.   If designated land is subsequently..
            diverted to a purpose other than that of agricultural     use,
            or is sold, the land shall be subject to an additional tax.
            The additional tax shall equal the difference    between
            taxes paid or payable,   hereunder,    and the amount of
            tax payable for the preceding three years had the land
            been otherwise assessed.     ”

       In our opinion the additional tax contemplated   by subsection (f) does
not become due until the land is shown not to qualify for agriculturalusetaxation
pursuant to Subsection (a), supra.     Penalties and interest become due under
Article 7336, V. T. C. S. only if the additional tax is not paid at that time.

                                      SUMMARY

             The additional tax provided for under Article 8,: $1-d(f),
      of the Texas Constitution does not accrue until~the ,year in which
      the land is diverted to a non-agricultural    use or is shown not to
      qualify for taxation pursuant to Article   8, $ l-d(a) above and is
      not subject to penalties and interest,   unless there is a refusal
      to pay the additional tax at that time.

                                                         Yours   very   truly,




                                                    c/    JOHN L. HILL
                                                         Attorney General        of Texas




                                        p.   1071
The Honorable   Joe Reswkber,page    3   (H-229)




DAVID M. KENDALL,       Chairman
Opinion Committee




                                    p.   1072